DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 10/13/20.  Claim 5 is cancelled; claim 1 is amended; claims 1-4 and 6-8 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scola (US Pat. No. 2,620,591) in view of Linebaugh (US Pat. No. 4,075,780) and further in view of Hart (US Pat. No. 1,219,099) and even further view of Brooks et al. (US Pat. No. 9,004,974).  
As per claims 1-2, 4, 6-8, Scola teaches a constructive arrangement introduced in an interactive toy comprising a housing (“cardboard box” – column 1, lines 9-10) provided with an upper wall (at upper surface 8), a lower wall (15), two side walls (4), and a back wall (at back surface 11); characterized in that said housing comprises: a first longitudinal cutout (7) provided on said upper wall  (Fig.’s 1-3; column 1, lines 45-55; column 2, lines 1-19 ); and a second longitudinal cutout (7) provided on said upper wall ( at supper surface 8); wherein said interactive toy further comprises: a character element (9)(“marionettes”), wherein the character element (9) is capable of moving along the first longitudinal cutout (7) provided on said upper wall (at upper surface 8), and further comprising more than character element (9) (column 2, lines 16-28; Fig.’s 2-3; ledges 10 connected with marionettes 9, protrude above upper surface 8, 
Scola does not expressly disclose at least one removable stage element traversing said second longitudinal cutout (7). However, Linebaugh, directed to the analogous art of interactive toys, teaches the following features to be known in the art:  at least one removable stage element 44 (“backdrop panel”, “scenery painted thereon”) comprising a tab 48 (“tab”) traversing a second longitudinal cutout 42 (“slot”), wherein the second longitudinal cut-out 72 is provided in a side wall (Fig. 1; column 2, lines 59-67; column 3, lines 1-6). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to combine the removable stage element assembly taught by Linebaugh with Scola, for the expected purpose of providing “a plurality of back-drops” to “change the scenery upon stage” (column 3, lines 1-6). The proposed modification is considered to have a reasonable expectation of success since Scola teaches a side wall 4 capable of receiving a longitudinal cutout. Regarding the positioning of the second longitudinal cut-out (i.e. on the upper wall as required by claim 6, or side wall as required by claim 7), per MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, applicant’s specification does not provide criticality to the location of the second longitudinal cutout. In fact, the specification permits multiple locations, including the side wall, as taught by Linebaugh.  A person ordinary skilled in the art would recognize that positioning the slot sized for the removable stage element on the upper surface See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, at the time of invention, one having ordinary skill in the art would have found it obvious to selectively scale the size of the removable stage element such that it is configured to traverse the second longitudinal cut-outs of Scola. Such modification would have the expected purpose of enabling scenery change without adding additional cutouts to the housing.  
Scola further teaches wherein the character element 9 is manipulated within the play stage via ledge 10, but does not teach the use of a movable support element as claimed. However, Hart, directed to the analogous art of interactive stage toy arrangements, teaches first and second movable arrangements 39 (“washers” ) in contact with an upper wall 30 (“top plate”) of a housing and connected to a character element 34 (“figures”), wherein the movable support 39 comprises a disc shaped structure (“washers 39 are of relatively large diameter”), wherein said movable support element 39 together with character element 34 are capable of moving along a cutout 37 (“openings”) provided on the upper wall 30 (“free lateral movement”)(Fig.’s 1-3; page 2, lines 69-83). Hence, at the time of applicant’s effective filing date, one ordinary skill in the art would have found it obvious to add a movable support element for the expected purpose of minimizing unwanted vertical movement of the toy characters while also permitting free See MPEP 2144.05, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Here, one ordinary skill in the art would have found it obvious at the time of applicant’s effective filing to integrate the two elements, which are made of the same material (column 2, lines 29-31), for the expected purpose of reducing total number of parts, which makes the interactive toy easier to assemble and decreases likelihood of losing toy pieces. As such, the combination of Scola as modified by Hart teaches wherein multiple movable support elements fit with their respective character elements 9, 10 and wherein the movable support elements 10 connects to a middle portion of the character element (i.e. on the stem Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  
Lastly, examiner recognizes that modifying reference Hart utilizes a nut to facilitate the removable connection of the washer 39 to the character assembly as opposed to the claimed radially cut disc shaped structure connected via interference a stem portion of the character element. However, examiner cites to Fig.’s  7A-7C of Brooks et al., directed to the analogous art of interactive toy connecting features, for its express teaching of a radially cut disc shaped structure 700 (“connector components” comprising “slots 725 that open on the the edge”) that fits by interference with other toy segments (column 10, lines 20-44). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute a radially cut disc shaped member for the nut and washer movable support taught by Hart combined with Scola. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, the simple substitution obtains the predictable result of removable connection between the disc shaped structure and character assembly. The proposed modification is considered to have a reasonable expectation of success since Brooks et al. utilizes 
As per claim 3, secondary reference Linebaugh teaches a "U" shaped fastening element 46 (“channels or tracks”) that connects to the lower wall, and secures said removable stage element (44) in front of back wall (Fig. 2; column 2, lines 64-67). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine this feature to secure the stage element. Linebaugh’s securing feature utilizes a U shaped fastening element, instead of “L” shaped fastening elements as claimed. However, such differences are considered to be an obvious design choice that one ordinary skilled in the art would not expect to provide unexpected results. Additionally, per In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04. In the instant case, the shape of fastening element has not been set forth as critical.  Both fastening means are positioned towards the exterior to avoid obstructing the stage and provide the function of removably securing the stage element towards to the back potion of the housing. 
Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711